—Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 14, 2000, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant voluntarily left his employment without good cause. Claimant left his employment as a delivery driver for a jewelry store after additional customers were added to his route and his request for a raise was denied. It is well settled that dissatisfaction with one’s work assignment and wages does not constitute good cause for *686leaving employment (see, Matter of Pietropaolo [Commissioner of Labor], 271 AD2d 795; Matter of Sibertzeff [Commissioner of Labor], 264 AD2d 936). Although claimant maintains that he was fired, the employer’s testimony to the contrary presented a credibility issue for the Board to resolve (see, Matter of Parisi [Commissioner of Labor], 284 AD2d 881). Claimant’s remaining contentions have been reviewed and found to be without merit.
Mercure, J. P., Crew III, Spain, Mugglin and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.